Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 1 of 15



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON

   HEALTHCARE RESOURCES MANAGEMENT
   GROUP, LLC,

                               Plaintiff,

   v.

   ECONATURA ALL HEALTHY WORLD, LLC,
   MEDTERRA CBD, LLC, REJUVENOL
   LABORATORIES, INC. and NOXENO HEALTH
   SCIENCES, INC.,

                     Defendants.
   _________________________________________/

                          DEFENDANT REJUVENOL LABORATORIES, INC.’S
                            VERIFIED MOTION FOR ATTORNEY’S FEES1

              Defendant REJUVENOL LABORATORIES, INC. (“REJUVENOL”), by its undersigned

   counsel, pursuant to Federal Rule of Civil Procedure 54 and Rule 7.3 of the Local Rules of the

   United States District Court for the Southern District of Florida, hereby files its motion for entry

   of an Order awarding the reasonable attorney’s fees incurred by REJUVENOL in defending

   against Plaintiff HEALTHCARE RESOURCES MANAGEMENT GROUP, LLC’s (“HCRMG”)

   claims in this matter.2 For all the reasons set forth herein, REJUVENOL’s Verified Motion for

   Attorney’s Fees and Costs should be granted in all respects.




   1
      Pursuant to Local Rule 7.3(b), a draft of this Motion was served upon Plaintiff and is being filed after
   REJUVENOL attempted to confer with the Plaintiff on issues regarding entitlement, the market rate of counsel’s
   fees, and the amount of fees. See Local Rule 7.3(a)(8).
   2
       Rejuvenol adopts the arguments raised by the other Defendants in their respective Motions for Fees.




                                                                                                             LEE & AMTZIS, P.L.
                                                                                                                 ATTORNEYS AT LAW
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 2 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


                                     INTRODUCTION AND BACKGROUND

              On January 6, 2020, HCRMG filed its Amended Complaint against REJUVENOL, and

   Defendants ECONATURA ALL HEALTHY WORLD, LLC (“ECONATURA”), MEDTERRA

   CBD, LLC (“MEDTERRA”) and NOXENO HEALTH SCIENCES, INC. (“NOXENO”)

   (collectively, “Defendants”)[ECF No. 5]. The Amended Complaint asserts four causes of action.

   Count I is against all Defendants for alleged violations of the Florida Uniform Trade Secrets Act

   (“FUTSA”). Count II is for alleged violations of the Defend Trade Secrets Act. Count III is for

   alleged violations of the Florida Deceptive and Unfair Trade Practices Act against MEDTERRA,

   ECONATURA, and NOXENO. Count IV is a claim for tortious interference with a business

   relationship against ECONATURA.

              Notwithstanding the claims asserted by HCRMG, there was never any evidence presented

   that HCRMG possessed a trade secret or that it was misappropriated by any of the Defendants.

   HCRMG asserted causes of action against REJUVENOL for alleged violations of the Florida

   Uniform Trade Secrets Act (“FUTSA”) (Count I) and violations of the Defend Trade Secret Act

   (Count II). (Ex.1. ¶3)3. The underlying basis for HCRMG’s claim is its relationship with

   ECONATURA (Ex. 1, ¶4).                   HCRMG claims that it maintained a proprietary CBD cream

   formula. (Ex. 1, ¶5). However, REJUVENOL was not involved in the business relationship

   between HCRMG and the other defendants. (Ex. 1, ¶6).

              REJUVENOL is a manufacturer. (Ex. 1, ¶7).                ECONATURA has been a client of

   REJUVENOL for years. (Ex. 1, ¶8). REJUVENOL has manufactured a natural lotion formula

   created by ECONATURA’s owner, Jama Russano (“Russano”), that is part of her



   3
       Attached as Exhibit 1 is the Declaration of Bart Tarulli.




                                                                                            LEE & AMTZIS, P.L.
                                                                                                ATTORNEYS AT LAW

                                                                   2
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 3 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


   ECONATURA Ruby Blue Bunny line of products. (Ex. 1, ¶9). REJUVENOL formulated the

   product based on instructions from Russano. (Ex. 1, ¶10). Subsequently, REJUVENOL received

   instructions from Russano on how to modify the product. (Ex. 1, ¶11).         REJUVENOL

   manufactured a cream for Econatura based on ingredients and materials provided to it by

   ECONATURA. (Ex. 1, ¶12). REJUVENOL did not receive any formulas or instructions from

   any other party to this litigation, including HCRMG. (Ex. 1, ¶13). REJUVENOL never worked

   for HCRMG and never received a formula from it. (Ex. 1, ¶14). At no time did REJUVENOL

   have any formulas or instructions provided by HCRMG. (Ex. 1, ¶15). The only formulas and

   instructions were provided by REJUVENOL’s long time customer, ECONATURA. (Ex. 1, ¶16).

   REJUVENOL never attended any meetings with any representatives of HCRMG. (Ex. 1, ¶17).

          There was no basis to bring a claim against REJUVENOL for violations of any trade

   secret rights because REJUVENOL was merely the manufacturer of a product formulated by

   ECONATURA. (Ex. 1, ¶18).           The ingredients and packaging materials were provided to

   REJUVENOL by ECONATURA. (Ex. 1, ¶19. The formula utilized by REJUVENOL was based

   on the formula that it had utilized for years, which was provided to it by ECONATURA, and

   then modified based on instructions from Russano. (Ex. 1, ¶20).

          On April 24, 2020, HCRMG’s counsel moved to withdraw as counsel of record. [ECF

   No. 34]. On May 18th, 2020, HCRMG a Motion for Extension of Time to obtain replacement

   counsel. [ECF No. 51]. On May 21, 2020, this Court struck HCRMG’s Motion for Extension of

   Time. [ECF No. 56]. In addition, this Court dismissed the HCRMG’s Amended Complaint

   Without Prejudice. [ECF No. 56].




                                                                                    LEE & AMTZIS, P.L.
                                                                                        ATTORNEYS AT LAW

                                                  3
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 4 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


                                             ARGUMENT

   I.     REJUVENOL IS ENTITLED TO ATTORNEY’S FEES UNDER FUTSA.

          HCRMG asserted a claim against the Defendants pursuant to FUTSA. Pursuant to Fla.

   Stat. §688.007: “If a claim of misappropriation is made in bad faith . . . the court may award

   reasonable attorney’s fees to the prevailing party.” As “bad faith” is not defined by FUTSA,

   Courts have applied a two-prong test to determine bad faith. See Knights Armament Co. v.

   Optical Sys. Tech., Inc., 6:07-CV-1323-ORL, 2012 WL 3932863, at *4-5 (M.D. Fla. Aug. 20,

   2012). The Court followed the following two-pronged bad faith test:

          (1) that plaintiff's claims were objectively specious or frivolous, and (2) that there
          is evidence of subjective misconduct. “Objective misconduct exists where there
          is a complete lack of evidence supporting Plaintiff's claims.” “Subjective
          misconduct exists where a plaintiff knows or is reckless in not knowing that its
          claim for trade secret misappropriation has no merit.” Subjective misconduct
          may be proven by direct evidence of actual knowledge or may be “inferred from
          the speciousness of plaintiff's trade secret claim and its conduct during
          litigation.”

   Id.    (citations omitted).

          There is clearly objective misconduct in this case as there is no evidence supporting

   HCRMG’s claims. As set forth in the Declaration of Tarulli, no trade secrets or formulas were

   ever provided to REJUVENOL. (Ex. 1). REJUVENOL had a prior business relationship with

   ECONATURA. REJUVENOL merely acted as a manufacturer and was provided with all

   ingredients and products to fulfill the orders. No evidence was produced in the case establishing

   that REJUVENOL had any formula provided or created by HCRMG. In addition, there is

   subjective evidence of bad faith in this case based on the speciousness of the HCRMG’s claim

   and its conduct during litigation.

          The main allegations pertaining to the alleged trade secrets are contained in paragraphs

   19 and 20 of the Amended Complaint as follows:



                                                                                            LEE & AMTZIS, P.L.
                                                                                                   ATTORNEYS AT LAW

                                                    4
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 5 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


          19.     Throughout March and April of 2018, HCRMG transmitted via email
          from its principal office in Palm Beach County, Florida to EcoNatura its principal
          office in Collier County, Florida, various confidential and proprietary information
          including a wholesale pricing matrix for HCRMG’s Pharmalieve ™ product line
          and the ingredient list and formula for HCRMG’s BCD-based pain cream (“CBD
          Cream”) to be produced by EcoNatura and manufactured by REJUVENOL.
          HCRMG initially intended           to market the CBD Cream under its own
          Pharmalieve™ brand, and Genovese continued to discuss with Russano rolling
          the CBD Cream - along with the remainder of the Pharmalieve™ product line -
          into the NoXeno joint venture for purposes of enhancing the appearance of
          profitability of the venture to prospective investors.

                  20.    As per their discussions, EcoNatura produced the CBD Cream via
          starting with HCRMG’s proprietary formula as a base and adding some additional
          ingredients to enhance the texture and viscosity of the product, with the finished
          product manufactured by REJUVENOL at its New York laboratory. At all times
          material hereto, REJUVENOL had been advised by HCRMG and was otherwise
          aware that the CBD Cream it was manufacturing on behalf of HCRMG and
          EcoNatura was primarily based upon HCRMG’s confidential and proprietary
          formula.

   [ECF No. 5, ¶¶ 19-20]. In order to clarify the issues, and in particular, issues regarding the

   purported trade secrets and the transmission of the trade secrets to the Defendants, REJUVENOL

   served a Request for Production of Documents. On March 27, 2020, HCRMG served its

   Responses and Objections to Defendant REJUVENOL Laboratories, Inc.’s Request for

   Production. With the exception of paragraphs 16, 20, 20 [sic] and 21, HCRMG indicated that:

   “HCRMG will produce any responsive documents within its possession, custody or control.”

          HCRMG responded to the Request for Production of Documents and indicated that

   documents would be produced.       The discovery was served on February 26, 2020 and the

   Response served on March 27, 2020, indicating that the documents would be produced. The

   documents pertaining to the ingredients, formulas, and transmission of the trade secrets to the

   Defendants was never produced.

          Due to HCRMG's continued failure to produce any documentation pertaining to trade

   secrets or formulas, on May 1, 2020, REJUVENOL filed a Motion to Compel production of



                                                                                         LEE & AMTZIS, P.L.
                                                                                                ATTORNEYS AT LAW

                                                  5
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 6 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


   Documents [ECF. No. 47].4 It is of no coincidence that HCRMG’s counsel withdrew at the

   same time HCRMG was unable to produce any trade secrets, formulas, or documents

   demonstrating that any such trade secrets were provided to the Defendants. Interestingly, the

   Motion to Withdraw, filed by HCRMG’s counsel, indicates that an irreconcilable conflict arose

   and that continued representation would likely result in a violation of the Rules of Professional

   Conduct. [ECF. No. 44].

           Based on the foregoing, there is clearly a showing of bad faith. HCRMG has presented

   no evidence to substantiate its claims, never produced any documentation demonstrating that

   trade secrets were provided to the Defendants, and ultimately had its case dismissed when it was

   unable to maintain counsel.        HCRMG's actions caused REJUVENOL to incur substantial

   attorney’s fees in defending against these frivolous claims and such fees should be awarded to

   REJUVENOL.

   II.    REJUVENOL IS ENTITLED TO RECOVER THE FULL AMOUNT OF
          ATTORNEY’S FEES INCURRED IN CONNECTION WITH ALL OF THE
          CLAIMS ASSERTED BY PLAINTIFF IN THE AMENDED COMPLAINT.

          REJUVENOL is entitled to the full amount of attorney’s fees incurred in this case because

   all of the claims involved a common core of facts. The issues in this case were so commingled

   regarding all of the original claims that all fees should be awarded without allocation. As

   explained in BP Products North America, Inc. v. Super Stop #701, Inc., 2010 WL 1655476, *2

   (S.D. Fla. April 23, 2010):

          where a party is entitled to an award of fees for only some of the claims involved
          in the litigation, i.e., because a statute or contract authorizes fees for a particular
          claim, but not others, the trial court must evaluate the relationship between the


   4
     On May 5, 2020, this Court denied the Motion to Compel, without Prejudice, as HCRMG had not yet obtained
   new counsel [ECF. No. 48].




                                                                                                 LEE & AMTZIS, P.L.
                                                                                                      ATTORNEYS AT LAW

                                                       6
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 7 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


          claims and ‘where the claims involved a common core of facts and are based on
          related legal theories, a full fee may be awarded unless it can be shown that the
          attorneys spent a separate and distinct amount of time on counts as to which no
          attorney’s fees were [authorized].

   See also Boca Mara Properties, Inc. v. International Dairy Queen, Inc., 732 F.2d 1550, 1553-

   1554 (11th Cir. 1984)(where the Court held that when “one case involves several causes of action

   arising out of a single transaction or event, work spent on the different aspects of the case will

   inevitably overlap. In such an instance, an arbitrary reduction of a fee award based on the

   proportion of the total number of causes of action not entitled to attorneys’ fees is an abuse of

   discretion. There was considerable overlap between the FUTSA claim and the Defend Trade

   Secrets claim, as the defense to both was the same.

          All of the legal theories were based upon the same underlying premise. Since the claims

   arose from the same operative facts, there was no separate or distinct amount of time spent on the

   counts for which no attorneys’ fees were authorized. Legal services provided to defend against

   each claim were intertwined with one another. Therefore, REJUVENOL is entitled to an award

   of all of the attorney’s fees it incurred in this matter without any reductions.

   III.   ATTORNEY’S FEES SOUGHT BY REJUVENOL ARE REASONABLE.

          Since REJUVENOL is the prevailing party, the Court must determine whether the fees

   requested are reasonable. The Court is an expert on the reasonableness of attorney’s fees and

   may draw upon its own knowledge and expertise in forming an independent judgment as to the

   value of an attorney’s services. Arlozynski v. Rubin & Debski, P.A., 2011 WL 6318970, at *3

   (M.D. Fla. Dec. 16, 2011); Norman v. Housing Authority of City of Montgomery, 836 F.2d 1292,

   1303 (11th Cir. 1988); Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994). Defendant

   supports its request for attorney’s fees and costs with the Declaration of lead trial counsel, Eric

   Lee, Esq., attached hereto as Exhibit 2.



                                                                                           LEE & AMTZIS, P.L.
                                                                                                ATTORNEYS AT LAW

                                                     7
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 8 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


             A.       The Lodestar Analysis.

             In assessing a reasonable fee to award, and to determine the lodestar, Norman v. Housing

   Authority of City of Montgomery, 836 F.2d 1292 (11th Cir. 1988), prescribes the law in this

   circuit for determining the appropriate award of attorney’s fees. The court must multiply the

   number of hours reasonably expended by a reasonable hourly rate. Id. at 1292. “A reasonable

   hourly rate is the prevailing market rate in the relevant legal community for similar services by

   lawyers of reasonably comparable skills, experience, and reputation.” Id. at 1299; Delta Air

   Lines, Inc. v. Sotolongo, 2017 WL 990602, at *5 (M.D. Fla. Feb. 24, 2017); CarMax Auto

   Superstores, Inc. v. StarMax Fin., Inc., 192 F. Supp. 3d 1279, 1284 (M.D. Fla. 2016); Dillard v.

   City of Greensboro, 213 F.3d 1347, 1354 (11th Cir.2000). The party who applies for attorney’s

   fees is responsible for submitting satisfactory evidence to establish both that the requested rate is

   in accord with the prevailing market rate and that the hours are reasonable. Norman, 836 F.2d at

   1303. After determining the lodestar, the court may adjust the amount depending upon a number

   of factors, including the quality of the results and representation of the litigation. 836 F.2d at

   1302.

             The factors addressing the ultimate reasonableness of the award were established and

   discussed at length in Johnson v. Georgia Highway Express, 488 F.2d 714, 717-19 (5th Cir.

   1974).5        The Johnson court cited the following considerations as being relevant to the

   determination of the reasonableness of the award:

             1) the time and labor required;

             2) the novelty and difficulty of the questions;


   5
     In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as precedent
   all decisions of the former Fifth Circuit decided prior to October 1, 1981.




                                                                                                          LEE & AMTZIS, P.L.
                                                                                                                ATTORNEYS AT LAW

                                                            8
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 9 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


          3) the skill requisite to perform the legal service properly;

          4) the preclusion of other employment by the attorney due to the acceptance of the case;

          5) the customary fee;

          6) whether the fee is fixed or contingent;

          7) time limitations imposed by the client or the circumstances;

          8) the amount involved and the results obtained;

          9) the experience, reputation and ability of the attorneys;

          10) the “undesirability” of the case;

          11) the nature and length of the professional relationship with the client; and

          12) awards in similar cases.

   Id.

          B.     Reasonable Rates and Hours.

          In this case, in light of the experience and expertise of the attorneys from Lee & Amtzis,

   P.L. (“L&A”), the attorney’s hourly rates were reasonable and in accordance with the prevailing

   market rate in the relevant legal community for similar services by lawyers of reasonably

   comparable skills, experience, and reputation. As to the hours incurred, L&A incurred 80.8

   hours of professional and paralegal services over a period of approximately five (5) months. See

   Declaration of ERIC LEE (“LEE”) (Ex. 2) for additional details and a report on all work

   performed by each timekeeper.

          LAW FIRM BACKGROUND:

          Since the inception of the case and throughout trial proceedings, L&A undertook the

   entirety of the work in representing the REJUVENOL. LEE is the managing member of L&A

   and was lead counsel on this matter. LEE has been licensed to practice law since 1992 and




                                                                                            LEE & AMTZIS, P.L.
                                                                                                ATTORNEYS AT LAW

                                                       9
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 10 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


   admitted to the Southern District since 1993. He has extensive experience in state and Federal

   courts. LEE’s standard hourly rate during this case was $425.00 which is commensurate with

   legal community standards for similar services by lawyers of reasonably comparable skills,

   experience, and reputation.

              In requesting hours spent, the fee applicant should exercise “billing judgment,” excluding

   “hours that would be unreasonable to bill to a client and therefore to one’s adversary.” Norman,

   836 F. 2d at 1301 (11th Cir. 1988). LEE exercised this billing judgment as described in the Lee

   Declaration to arrive at the request for $31,008.00 in reasonable attorney’s fees. See Nutrivida,

   Inc. v. Immuno Vital, Inc., 46 F. Supp. 2d 1310, 1319 (S.D. Fla. 1998) (finding in a trademark

   infringement action resolved in the plaintiff’s favor at summary judgment stage that 1,498 hours

   of time was reasonable and necessary, and awarding lodestar calculated fees totaling $382,018

   based on this number of hours as well as costs totaling $28,959); Wales v. Jack M. Berry, Inc.,

   192 F. Supp. 2d 1313, 1329 (M.D. Fla. 2001) (awarding attorneys’ fees to prevailing plaintiff in

   the total amount of $352,225.40); Powell v. Home Depot U.S.A., Inc., 715 F. Supp 2d 1285, 1289

   (S.D. Fla. 2010) (awarding attorneys’ fees in the amount of $2.8 million to prevailing party in

   patent infringement case); Wynn Oil Co. v. Purolator Chem. Corp., 391 F. Supp. 522 (M.D. Fla.

   1974) (awarding reasonable attorneys’ fees in the amount of $553,602). Id. at ¶13.

              Based upon hours reported by way of the Declaration and Transactions Listing Report,6

   Defendant is seeking $31,008.00 for legal professional fees incurred through June 19, 2020 by

   L&A.




   6
       Attached as Exhibit 3 is the Transaction Listing Report.




                                                                                             LEE & AMTZIS, P.L.
                                                                                                  ATTORNEYS AT LAW

                                                              10
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 11 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


           C.      The Time and Labor Required.

           Although hours claimed or spent on a case should not be the sole basis for determining a

   fee, Electronics Capital Corp. v. Sheperd, 439 F.2d. 692 (5th Cir. 1971), they are a necessary

   ingredient to be considered. Johnson, 488 F.2d at 717. The trial judge should weigh the hours

   claimed against his own knowledge, experience, and expertise of the time required to complete

   similar activities. Id. Factors to consider are possible duplication of effort, proper utilization of

   time, and distinguishing between legal work and clerical work. Id. Here, a review of the time

   records supports a finding that counsel effectively utilized time, avoided duplication of efforts,

   and did not overly litigate this case.

           From the commencement of legal services in February 2020, REJUVENOL incurred

   $31,008.00 in attorney’s fees. The following professionals and paralegals provided services at

   the indicated hourly rates:

   Professional    Rate            Total        Total
                                   Hours        Value of
                                                Fees
   Eric Lee        $425.00         62.7         $26,647.50

   Dori S.         $325.00         10.1         $3,383.50
   Solomon
   Ziva Allen      $115.00         2.3          $264.50
   (paralegal)
      Dianne       $125.00         5.7          $712.50
       Smith
    (paralegal)


   (Ex. 2, ¶8)

   REJUVENOL incurred the foregoing attorney’s fees, with specific details delineated in the time

   records (Ex. 3). This included time in preparing its Verified Motion for Attorney’s Fees.

   REJUVENOL will incur additional attorney’s fees in reviewing HCRMG’s Response, and in




                                                                                             LEE & AMTZIS, P.L.
                                                                                                  ATTORNEYS AT LAW

                                                    11
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 12 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


   preparing a Reply. REJUVENOL will supplement its time incurred in this regard if applicable.

          D.      The Novelty and Difficulty of the Questions.

          Cases of first impression generally require more time and effort on the attorney’s part.

   Id. at 718. While this was not a case of first impression, it did involve some difficult issues.

          E.      The Skill Required to Perform the Legal Service Properly.

          The trial judge should closely observe the attorney’s work product, his preparation, and

   general ability before the court.    Id. at 717. The trial judge’s expertise gained from past

   experience as a lawyer and his observation from the bench of lawyers at work become highly

   important to this consideration. Id. Based on REJUVENOL’s success in obtaining dismissal in

   its favor, this Court should note that the presentation of REJUVENOL’s defenses was presented

   in a careful and well-prepared manner.

          F.      Whether the Fee is Fixed or Contingent.

          REJUVENOL hired its attorneys on an hourly basis. Unlike the somewhat nebulous fees

   calculated by an attorney for a contingency fee client, the attorney that performs services on an

   hourly basis faces ongoing scrutiny from his or her client as to the necessity and reasonableness

   of any fees.    The fees incurred by REJUVENOL to defend against the claims were not

   inexpensive, but were acknowledged by REJUVENOL and necessary to protect its interests.

          G.      The Amount Involved and the Results Obtained.

          The amount being sought by HCRMG in this matter was significant. As to the result

   obtained, REJUVENOL prevailed in defending against HCRMG’s claims with the Court

   dismissing HCRMG’s Complaint. From the inception of this case and throughout most of

   litigation, the HCRMG had no alternative but to proceed and vigorously defend against all of the

   claims that were brought against it by HCRMG.




                                                                                             LEE & AMTZIS, P.L.
                                                                                                  ATTORNEYS AT LAW

                                                    12
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 13 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


           H.       The Experience, Reputation, and Ability of the Attorneys.

           Most fee scales reflect an experience differential with the more experienced attorneys

   receiving larger compensation.      Johnson, 488 F.2d at 718-19.          In the instant matter,

   REJUVENOL’s le3. The associate working on this case has been practicing law in Florida since

   1994.   As such, the attorneys working on this matter are experienced attorneys with well

   regarded reputations.

           I.       The “Undesirability” of the Case.

           This case was not an undesirable case.

                                           CONCLUSION

           For the reasons set forth above, Defendant REJUVENOL LABORATORIES, LLC

   respectfully requests an award of its reasonable attorney’s fees in the base amount of $31,008.00,

   together with such other and further relief as this Court may deem just and proper.

                                          VERIFICATION

           The undersigned hereby verifies the accuracy of the information contained herein, as well

   as the exhibits filed in support.



   __________________________
   ERIC LEE
                     LOCAL RULE 7.3(a)(8) MEET AND CONFER

                I HEREBY CERTIFY that the undersigned personally contacted HCRMG in a good

   faith effort to resolve the issues raised in this Motion. The Motion was served upon HCRMG’s

   principals Sam Genovese (“Genovese”) and Mercy Romero (“Romero”) on June 22, 2020. On

   June 24, 2020; June 30, 2020; July 6, 2020; and July 10, 2020, counsel for REJUVENOL sent

   emails to Genovese and Romero in attempts to confer.             On July 8, 2020, counsel for




                                                                                          LEE & AMTZIS, P.L.
                                                                                               ATTORNEYS AT LAW

                                                    13
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 14 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


   REJUVENOL and the other Defendants attempted to call Genovese, but the call was not

   answered. On July 10, 2020, Genovese responded, but denied any responsibility for fees or

   costs.

                                    CERTIFICATE OF SERVICE

            I hereby certify that on this date, I electronically filed the foregoing document with the

   Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

   day on all counsel of record or pro se parties identified on the attached Service List in the manner

   specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in

   some other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.

   Dated: July 14, 2020


                                                  ERIC LEE (Bar No. 961299)
                                                  lee@leeamlaw.com
                                                  Lee & Amtzis, P.L.
                                                  5550 Glades Road, Suite 401
                                                  Boca Raton, FL 33431
                                                  Telephone: (561) 981-9988
                                                  Attorneys for Defendant
                                                  REJUVENOL LABORATORIES, INC.




                                                                                            LEE & AMTZIS, P.L.
                                                                                                 ATTORNEYS AT LAW

                                                    14
Case 9:19-cv-81700-DMM Document 58 Entered on FLSD Docket 07/14/2020 Page 15 of 15

   CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON


                                     SERVICE LIST

   HEALTHCARE RESOURCES MANAGEMENT GROUP, LLC
   (email)

   Sam Genovese
   sam@pharmalieve.com

   Mercy Romero
   mromero@pharmalieve.com

   1288 N.W. 16th Street
   Boca Raton, FL 33486

   Attorneys for Defendant
   MEDTERRA CBD, LLC
   (ECF)

   McCabe Rabin, P.A.
   Adam Rabin, Esq.
   arabin@mccaberabin.com
   Robert Cartwright Glass, Esq.
   rglass@mccaberabin.com
   1601 Forum Pl., Ste. 201
   West Palm Beach, FL 33401

   Attorneys for Defendants
   ECONATURA ALL HEALTHY WORLD, LLC
   and NOXENO HEALTH SCIENCES, INC.
   (ECF)

   Barry E. Witlin, Esq.
   witlinlaw@gmail.com
   barrywitlin@gmail.com
   7805 S.W. 6th Court
   Plantation, FL 33324




                                                                      LEE & AMTZIS, P.L.
                                                                          ATTORNEYS AT LAW

                                           15
